EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 4/5/21.
The application has been amended as follows: 

Claims 45-50 are cancelled.

The following is an examiner’s statement of reasons for allowance: The amendment of 3/26/21 obviates the rejections of 1/22/21 for the reasons given in the Remarks filed therewith. The claims stand in allowance save for claims 45-50 which are directed to an invention non-elected with traverse. Claims 45-50 are consequently cancelled. The Tanaka reference fails to disclose the amended language: that its supply pipe is routed through the pressure vessel and extends and enters the reactor; that the heat exchanger(s) is/are connected to the supply and output pipes; and that the reactants and products are confined away from the buffer gas fill space. Modifying Tanaka to include these features would teach away from its basic functionality and configuration. No additional prior art has been found that, alone or in combination, meets all of the claim elements. The application is consequently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725